        Case 5:20-cv-07502-BLF Document 41 Filed 04/19/21 Page 1 of 4



 1   DAVID H. KRAMER, SBN 168452                    M. CRIS ARMENTA, SBN 177403
     LAUREN GALLO WHITE, SBN 309075                 CREDENCE E. SOL, SBN 219784
 2   KELLY M. KNOLL, SBN 305579                     ARMENTA & SOL, PC
     WILSON SONSINI GOODRICH & ROSATI               11440 West Bernardo Court
 3   Professional Corporation                       Suite 300
     650 Page Mill Road                             San Diego, CA 92127
 4   Palo Alto, CA 94304-1050                       Telephone: (858) 753-1724
     Telephone: (650) 493-9300                      Facsimile: (310) 695-2560
 5   Facsimile: (650) 565-5100                      Email: cris@crisarmenta.com
     Email: dkramer@wsgr.com                        Email: credence@crisarmenta.com
 6   Email: lwhite@wsgr.com
     Email: kknoll@wsgr.com                         Attorneys for Plaintiffs
 7                                                  JOHN DOE, MICHAEL DOE, JAMES
     Attorneys for Defendants                       DOE, HENRY DOE, ROBERT DOE,
 8   GOOGLE LLC and YOUTUBE, LLC                    CHRISTOPHER DOE, MATTHEW
                                                    DOE, POLLY ST. GEORGE, SCOTT
 9                                                  DEGROAT, MISHEL McCUMBER,
                                                    DANIEL LEE, JEFF PEDERSEN,
10                                                  JORDAN SATHER, and SARAH
                                                    WESTALL
11

12

13
                                UNITED STATES DISTRICT COURT
14
                               NORTHERN DISTRICT OF CALIFORNIA
15
                                      SAN JOSE DIVISION
16

17   JOHN DOE, ET AL.,                          )     CASE NO.: 5:20-cv-07502-BLF
                                                )
18               Plaintiffs,                    )     STIPULATED REQUEST TO
                                                )     CHANGE TIME REGARDING THE
19         v.                                   )     PARTIES’ BRIEFING SCHEDULE
                                                )     FOR DEFENDANTS’ MOTION TO
20   GOOGLE LLC, ET AL.,                        )
                                                )     DISMISS
21               Defendants.                    )
                                                )
22                                              )
                                                )
23                                              )

24

25

26

27

28

     STIPULATED REQUEST TO CHANGE TIME                         CASE NO.: 5:20-CV-07502-BLF
         Case 5:20-cv-07502-BLF Document 41 Filed 04/19/21 Page 2 of 4



 1          Plaintiffs John Doe, Michael Doe, James Doe, Henry Doe, Robert Doe, Christopher Doe,

 2   Matthew Doe, Polly St. George, Scott Degroat, Mishel McCumber, Daniel Lee, Jeff Pedersen,

 3   Jordan Sather, and Sarah Westall (“Plaintiffs”) and Defendants Google LLC and YouTube, LLC

 4   (“Defendants”) (collectively, “the Parties”), by and through their respective counsel of record,

 5   hereby stipulate as follows:

 6          WHEREAS, Plaintiffs filed this action on October 26, 2020;

 7          WHEREAS, Plaintiffs filed a First Amended Complaint on November 17, 2020 (see Dkt.

 8   No. 30);

 9          WHEREAS, Defendants filed their Motion to Dismiss Plaintiffs’ First Amended

10   Complaint (“Motion to Dismiss”) on April 7, 2021 (see Dkt. No. 40);

11          WHEREAS, Plaintiffs’ opposition brief is presently due on or before April 21, 2021, and

12   Defendants’ reply brief is presently due on or before April 28, 2021 (see id.);

13          WHEREAS, Defendants’ Motion to Dismiss is currently scheduled to be heard on

14   September 9, 2021 (see id.);

15          WHEREAS, the Parties have agreed that, subject to this Court’s approval, the deadline

16   for Plaintiffs’ opposition brief should be extended to May 19, 2021 and the deadline for

17   Defendants’ reply brief should be extended to June 23, 2021;

18          WHEREAS, the Parties seek this extension as a result of personal health conflicts and

19   professional conflicts that have arisen for counsel of both Parties;
20          WHEREAS, the Parties have sought one previous extension of time in this case (see Dkt
21   No. 31);

22          WHEREAS, this joint request is being made in good faith, is not for the purpose of delay,

23   and will not prejudice any party;

24          WHEREAS, the requested time modification will affect the opposition brief and reply

25   brief deadlines (see Dkt. No. 40), but will otherwise have no effect on the schedule for this case;

26

27

28

     STIPULATED REQUEST TO CHANGE TIME                  -1-                 CASE NO.: 5:20-CV-07502-BLF
         Case 5:20-cv-07502-BLF Document 41 Filed 04/19/21 Page 3 of 4



 1          NOW, THEREFORE, based on the above stipulation, pursuant to Civil Local Rules 6-2

 2   and 7-12, and with Defendants and Plaintiffs reserving all rights and defenses, the Parties

 3   respectfully ask the Court to enter the attached proposed order, which provides:

 4          (1) the deadline for Plaintiffs to file their opposition brief in response to Defendants’

 5   Motion to Dismiss shall be extended to May 19, 2021; and

 6          (2) the deadline for Defendants to file their reply brief in support of Defendants’ Motion

 7   to Dismiss shall be extended to June 23, 2021.

 8

 9

10

11

12

13

14

15

16

17

18

19
20
21

22

23

24

25

26

27

28

     STIPULATED REQUEST TO CHANGE TIME                  -2-              CASE NO.: 5:20-CV-07502-BLF
        Case 5:20-cv-07502-BLF Document 41 Filed 04/19/21 Page 4 of 4



 1                                                 Respectfully submitted,

 2   Dated: April 19, 2021                         WILSON SONSINI GOODRICH & ROSATI
                                                   Professional Corporation
 3

 4                                                 By:     /s/ Lauren Gallo White
                                                           LAUREN GALLO WHITE
 5
                                                   Attorneys for Defendants
 6
                                                   GOOGLE LLC and YOUTUBE, LLC
 7

 8   Dated: April 19, 2021                         ARMENTA & SOL, PC
 9
                                                   By:     /s/ Credence E. Sol
10                                                         CREDENCE E. SOL
11                                                 Attorneys for Plaintiffs
12

13                                    ATTORNEY ATTESTATION

14          I, Lauren Gallo White, am the ECF User whose ID and password are being used to file

15   this document. In compliance with N.D. Cal. Civil L.R. 5-1(i)(3), I hereby attest that concurrence

16   in the filing of this document has been obtained from each of the other Signatories.

17

18                                                By:      /s/ Lauren Gallo White
                                                          Lauren Gallo White
19
20
21

22

23

24

25

26

27

28

     STIPULATED REQUEST TO CHANGE TIME                   -3-            CASE NO.: 5:20-CV-07502-BLF
